282 F.2d 899
UNITED STATES of America, Appellee,v.James David WILLIAMS and Maria Gunzalas, Appellants.
No. 101, Docket 26129.
United States Court of Appeals Second Circuit.
Argued Oct. 11, 1960.Decided Oct. 11, 1960.

Appeal from the United States District Court for the Southern District of New York; Alexander Bicks, Judge.
Harold L. Wood, Mount Vernon, N.Y., for appellants.
George I. Gordon, Asst. U.S. Atty., S.D.N.Y., New York City (S. Hazard Gillespie, Jr., U.S. Atty., and Herbert F. Roth, and David R. Hyde, Asst. U.S. Attys., New York City, on the brief), for appellee.
Before L. HAND, CLARK and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Affirmed in open court.